DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 3, line 5
	“a representative”  should be changed to: -- the representative --
2.	 In Claim 4, line 4
“group. controlling”  should be changed to: -- group controlling --
3.	 In Claim 9, line 2
	“the operation”  should be changed to: -- an operation --
4.	 In Claim 9, line 3
“converted text does”  should be changed to: -- converted text data does --
5.	 In Claim 9, lines 4-5

6.	 In Claim 10, line 3
“the plurality”  should be changed to: -- a plurality --
7.	 In Claim 16, line 5
	“the operation”  should be changed to: -- an operation --
8.	 In Claim 19, line 6
“the operation”  should be changed to: -- an operation --

	
Information Disclosure Statement
	The information disclosure statements (IDS’s) submitted on July 26, 2019 & February 26, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation 112(f)

1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
(a)	Claim 11; “…speech input device that is configured to receive a speech command of a user”
(b)	Claim 11; “…natural language recognition unit that is configured to convert the received speech command into text data” 
(c)	Claim 11; “…natural language processing unit that is configured to extract a control target device and a control command from the converted text data” 
(d)	Claim 11; “…controller that is configured to control the control target device according to the control command” 
	Claim 11; “…controller is configured to, based on a determination that the control target device is different from the home appliance, determine whether a first group to which the control target device belongs is identical to a second group to which the home appliance belongs” 
(f)	Claim 11; “…controller is configured to, based on a determination that the first group is different from the second group, control an operation of the control target device according to the control command that was extracted from the converted text data of the speech command”
(g)	Claim 12; “…communication device that is configured to receive a control result of the operation of the control target device” 
(h)	Claim 12; “…speech converter that is configured to convert the control result into speech data” 
(i)	Claim 12; “…speech guidance unit that is configured to output the converted speech data through sound” 

(j)	Claim 13; “…controller is further configured to: receive, through the communication device, group information regarding a plurality of home appliances”
(k)	Claim 14; “…controller is further configured to receive, through the communication device, a name or a nickname identifying at least one home appliance”
(l)	Claim 14; “…natural language processing unit is further configured to determine the control target device based on the name or the nickname stored in the computer memory” 
(m)	Claim 15; “…controller is further configured to: determine whether the home appliance is a representative device of the second group” 
	Claim 16; “…controller is further configured to: control the home appliance to ignore the control command based on the determination that the control target device is different from the home appliance and based on the determination that the first group is identical to the second group” 
(o)	Claim 17; “…natural language recognition server that is configured to receive, from a home appliance, a speech command of a user and to convert the speech command into text data” 
(p)	Claim 17; “…natural language processing server that is configured to extract a control target device and a control command from the converted text data”
(q)	Claim 17; “…control server that is configured to control the control target device according to the control command” 
(r)	Claim 17; “…control server is configured to, based on a determination that the control target device is different from the home appliance, determine whether a first group to which the control target device belongs is identical to a second group to which the home appliance belongs” 
(s)	Claim 17; “…control server is configured to, based on a determination that the first group is different from the second group, control an operation of the control target device according to the control command that was extracted from the converted text data of the speech command” 
(t)	Claim 18; “…control server is further configured to: determine whether the home appliance is a representative device of the second group”
(u)	Claim 19; “…control server is further configured to: control the home appliance to ignore the control command based on the determination that the control target device is different 
(v)	Claim 20; “…speech conversion server that is configured to: receive a control result of the operation of the control target device” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a) Fig. 1, Speech Input 110, Paragraph 0070
(b) Fig. 4, ASR 131, Paragraph 0079 
(c) Fig. 4, NLP 133, Paragraph 0081
(d) Fig. 4, Controller 140, Paragraph 0083
(e) Fig. 4, Controller 140, Paragraph 0016
(f) Fig. 4, Controller 140, Paragraph 0016
(g) Fig. 4, Communicator 160, Paragraph 0122 
(h) Fig. 4, TTS 135, Paragraph 0085
(i) Fig. 4, Speech Guidance Unit 120, Paragraph 0256
(j) Fig. 4, Controller 140, Paragraph 0101
(k) Fig. 4, Controller 140, Paragraph 0013
(l) Fig. 4, NLP 133, Paragraph 0018 
(m) Fig. 4, Controller 140, Paragraph 0101
(n) Fig. 4, Controller 140, Paragraph 0016
(o) Fig. 5, ASR 231, Paragraph 0122
 Fig. 5, NLP Server 233, Paragraph 0073
(q) Fig. 5, Control Server 240, Paragraph 0130 
(r) Fig. 5, Control Server 240, Paragraph 0083
(s) Fig. 5, Control Server 240, Paragraph 0083
(t) Fig. 5, Control Server 240, Paragraph 0101
(u) Fig. 5, Control Server 240, Paragraph 0166
(v) Fig. 5, TTS Server 235, Paragraph 0129
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1-20 uniquely identify the distinct features of a home appliance and speech recognition server system using artificial intelligence and method for controlling thereof.
The closest prior art made of record are Lim (US 20130132904 A1) and Watanabe et al. (US 9,443,527 B1)

The cited reference (Watanabe) teaches a system for controlling multiple devices using automatic speech recognition (ASR) even when the devices may not be capable of performing ASR themselves. A device such as a media player, appliance, or the like may be recognized by a network. The configured controls for the device (such as a remote control or other mechanism) are incorporated into a device control registry which catalogs device command controls. Individual ASR grammars are constructed for the devices so speech commands for those devices may be processed by an ASR device. The ASR device may then process those speech commands and convert them into the appropriate inputs for the controlled device. The inputs may then be sent to the controlled device, resulting in ASR control for non-ASR devices.
The cited references (Lim and Watanabe) fails to disclose a speech input device that is configured to receive a speech command of a user; a natural language recognition unit that is configured to convert the received speech command into text data; a natural language processing unit that is configured to extract a control target device and a control command from the converted text data; and a controller that is configured to control the control target device according to the control command, wherein the controller is configured to, based on a determination that the control target device is different from the home appliance, determine whether a first group to which the control target device belongs is identical to a second group to which the home appliance belongs, Claims 1-20 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677